Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 1 of 50




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                                MDL NO. 2924
    PRODUCTS LIABILITY                                                                         20-MD-2924
    LITIGATION

                                                              JUDGE ROBIN L. ROSENBERG
                                                     MAGISTRATE JUDGE BRUCE E. REINHART
        ________________________________/

                           ORDER GRANTING IN PART AND
                   DENYING IN PART THE BRANDED DEFENDANTS’
                  RULE 12 PARTIAL MOTION TO DISMISS PLAINTIFFS’
             THREE MASTER COMPLAINTS AS PREEMPTED BY FEDERAL LAW

             This matter is before the Court on the Branded1 Defendants (“Defendants”) Rule 12 Partial

    Motion to Dismiss Plaintiffs’ Three Master Complaints as Preempted by Federal Law [DE 3114].

    The Court held a hearing on the Motion on June 4, 2021 (“the Hearing”). The Court has carefully

    considered the Motion, the Response [DE 3325], the Reply [DE 3426], the arguments that the

    parties made during the Hearing, and the record and is otherwise fully advised in the premises. For

    the reasons set forth below, the Defendants’ Motion to Dismiss is GRANTED IN PART AND

    DENIED IN PART insofar as a subset of the Plaintiffs’ claims are DISMISSED WITH

    PREJUDICE as more fully described in this Order and the Motion to Dismiss is denied in all

    other respects.




    1
     The “Branded Defendants” include Defendants Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”); Chattem, Inc.,
    Sanofi US Services Inc., and Sanofi-Aventis U.S. LLC, Patheon Manufacturing Services, LLC (collectively,
    “Sanofi”); Pfizer Inc. (“Pfizer”); and GlaxoSmithKline LLC (“GSK”).
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 2 of 50




                                             I.       Factual Background2

             This case concerns the pharmaceutical product Zantac and its generic forms, which are

    widely sold as heartburn and gastric treatments. The molecule in question—ranitidine—is the

    active ingredient in both Zantac and its generic forms.

             Zantac has been sold since the early 1980s, first by prescription and later as an over-the-

    counter (“OTC”) medication. In 1983, the U.S. Food and Drug Administration (“FDA”) approved

    the sale of prescription Zantac. AMPIC ¶ 240. GSK first developed and patented Zantac. Id. ¶

    239. Zantac was a blockbuster—the first prescription drug in history to reach $1 billion in sales.

    Id. ¶ 240.

             GSK entered into a joint venture with Warner-Lambert in 1993 to develop an OTC form

    of Zantac. Id. ¶ 233. Beginning in 1995, the FDA approved the sale of various forms of OTC

    Zantac. Id. ¶¶ 233, 237. The joint venture between GSK and Warner-Lambert ended in 1998, with

    Warner-Lambert retaining control over the sale of OTC Zantac in the United States and GSK

    retaining control over the sale of prescription Zantac in the United States. Id. ¶ 243. Pfizer acquired

    Warner-Lambert in 2000 and took control of the sale of OTC Zantac in the United States. Id. ¶ 245.

    The right to sell OTC Zantac in the United States later passed to BI and then to Sanofi. Id. ¶¶ 249–

    50, 253–55. When the patents on prescription and OTC Zantac expired, numerous generic drug

    manufacturers began to produce generic ranitidine products in prescription and OTC forms. Id. ¶¶

    260–62.


    2
      A court must accept a plaintiff’s factual allegations as true at the motion–to–dismiss stage. West v. Warden, 869 F.3d
    1289, 1296 (11th Cir. 2017) (“When considering a motion to dismiss, we accept as true the facts as set forth in the
    complaint and draw all reasonable inferences in the plaintiff’s favor.”) (quotation marks omitted). Plaintiffs have set
    forth their factual allegations in three “master” complaints: the Amended Master Personal Injury Complaint
    (“AMPIC”); the Consolidated Amended Consumer Economic Loss Class Action Complaint (“ELC”); and the
    Consolidated Medical Monitoring Class Action Complaint (“MMC”) (collectively, the “Master Complaints”). DE
    2759, 2835, 2832-1. Unless otherwise noted, all citations will be made to the redacted versions of the Master
    Complaints.


                                                               2
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 3 of 50




           Scientific studies have demonstrated that ranitidine can transform into a cancer-causing

    molecule called N-nitrosodimethylamine (“NDMA”), which is part of a carcinogenic group of

    compounds called N-nitrosamines. Id. ¶¶ 348, 359, 365, 367. Studies have shown that these

    compounds increase the risk of cancer in humans and animals. Id. ¶¶ 398–404. The FDA, the

    Environmental Protection Agency, and the International Agency for Research on Cancer consider

    NDMA to be a probable human carcinogen. Id. ¶¶ 275, 279. The FDA has set the acceptable daily

    intake level for NDMA at 96 nanograms. Id. ¶¶ 302.

           Valisure LLC and ValisureRX LLC, a pharmacy and testing laboratory, filed a Citizen

    Petition on September 9, 2019, calling for the recall of all ranitidine products due to high levels of

    NDMA in the products. Id. ¶ 322. The FDA issued a statement on September 13 warning that

    some ranitidine products may contain NDMA. Id. ¶ 323. On November 1, the FDA announced

    that testing had revealed the presence of NDMA in ranitidine products. Id. ¶ 333. The FDA

    recommended that drug manufacturers recall ranitidine products with NDMA levels above the

    acceptable daily intake level. Id. Five months later, on April 1, 2020, the FDA requested the

    voluntary withdrawal of all ranitidine products from the market. Id. ¶ 338.

                                     II.     Procedural Background

           After the discovery that ranitidine products may contain NDMA, plaintiffs across the

    country began initiating lawsuits related to their purchase and/or use of the products. On February

    6, 2020, the United States Judicial Panel on Multidistrict Litigation created this multi-district

    litigation (“MDL”) pursuant to 28 U.S.C. § 1407 for all pretrial purposes and ordered federal

    lawsuits for personal injury and economic damages from the purchase and/or use of ranitidine

    products to be transferred to the undersigned. DE 1. Since that time, approximately 1,400 plaintiffs

    have filed lawsuits in, or had their lawsuits transferred to, the United States District Court for the



                                                      3
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 4 of 50




    Southern District of Florida. In addition, this Court has created a Census Registry where tens of

    thousands of claimants who have not filed lawsuits have registered their claims. See DE 547.

           Plaintiffs filed their first Master Complaints on June 22, 2020. DE 887, 888, 889. In those

    Master Complaints, Plaintiffs contended that the ranitidine molecule is unstable, breaks down into

    NDMA, and caused thousands of consumers of ranitidine products to develop various forms of

    cancer. DE 887 ¶¶ 1, 6, 19. They alleged that “a single pill of ranitidine can contain quantities of

    NDMA that are hundreds of times higher” than the FDA’s allowable limit. Id. ¶ 4. They pursued

    federal claims and state claims under the laws of all 50 U.S. states, Puerto Rico, and the District

    of Columbia. See generally DE 889.

           The Court has entered numerous Pretrial Orders to assist in the management of this MDL.

    In Pretrial Order # 30, the Court set a case management schedule that was intended to prepare the

    MDL for the filing of Daubert motions on general causation and class certification motions in

    December 2021. DE 875; see generally Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579

    (1993). In Pretrial Order # 36, the Court set a schedule for the filing and briefing of the first round

    of motions to dismiss under Rule 12 directed to the Master Complaints. DE 1346. The various

    defendants filed motions to dismiss.

           On January 8, 2021, the Court granted the Defendants’ Partial Motion to Dismiss Plaintiffs’

    Three Complaints as Preempted by Federal Law. See DE 2532. The Court’s order of dismissal

    concluded that, in the absence of a personal injury, the Plaintiffs’ over-the-counter claims for a

    refund were pre-empted pursuant to 21 U.S.C. § 379r. As for the Plaintiffs’ other claims against

    the Defendants, the Plaintiffs were granted leave to, inter alia, correct shotgun pleading

    deficiencies. See DE 2515.




                                                      4
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 5 of 50




            Following an amendment to Pretrial Order # 36, Plaintiffs filed the AMPIC on February 8,

    2021. DE 2759. After the Court granted a two-week extension of time [DE 2720], Plaintiffs filed

    the MMC [DE 2832-1] and the ELC [DE 2835] on February 22, 2021. In Pretrial Order # 61, the

    Court set a schedule for the filing and briefing of the second round of motions to dismiss under

    Rule 12 directed to the Master Complaints. DE 2968. The Defendants filed the Motion to Dismiss

    addressed herein pursuant to that schedule.

                                          III.     The Master Complaints

    A. The Amended Master Personal Injury Complaint

            All individuals who filed a Short Form Complaint adopt the AMPIC. AMPIC at 2.3 The

    Plaintiffs allege that they developed cancers from taking Defendants’ ranitidine products. Id. at 1.

    The AMPIC “sets forth allegations of fact and law common to the personal-injury claims” within

    the MDL. Id. at 1-2. Each Plaintiff seeks compensatory damages, punitive damages, restitution,

    and all other available remedies. Id. at 1-2.

            The Defendants “are entities that designed, manufactured, marketed, distributed, labeled,

    packaged, handled, stored, and/or sold ranitidine.” Id. ¶ 21. They are categorized into four groups:

    (1) Brand Manufacturer Defendants; (2) Generic Manufacturer Defendants; (3) Distributor

    Defendants; and (4) Retailer Defendants. Within each category, the AMPIC combines distinct

    corporate entities, including parents, subsidiaries, and affiliates, into single named Defendants.4

            The AMPIC contains 17 counts and numerous state-specific sub-counts: Strict Products

    Liability—Failure to Warn Through Warnings and Precautions (Count I, 46 sub-counts);

    Negligence—Failure to Warn Through Warnings and Precautions (Count II, 48 sub-counts); Strict


    3
      Unless noted otherwise, all page number references herein are to the page numbers generated by CM/ECF in the
    header of each document.
    4
      For example, Defendant “Sanofi” refers to five entities: Sanofi-Aventis U.S. LLC, Sanofi US Services Inc., Patheon
    Manufacturing Services LLC, and Boehringer Ingelheim Promeco, S.A. de C.V. AMPIC ¶ 39.

                                                             5
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 6 of 50




    Products Liability—Failure to Warn Through Proper Expiration Dates (Count III, 46 sub-counts);

    Negligence—Failure to Warn Through Proper Expiration Dates (Count IV, 48 sub-counts); Failure

    to Warn Through the FDA (Count V, 15 sub-counts); Strict Products Liability—Design Defect

    Due to Warnings and Precautions (Count VI, 46 sub-counts); Strict Products Liability—Design

    Defect Due to Improper Expiration Dates (Count VII, 46 sub-counts); Negligent Failure to Test

    (Count VIII, 2 sub-counts); Negligent Product Containers (Count IX, 52 sub-counts); Negligent

    Storage and Transportation Outside the Labeled Range (Count X, 52 sub-counts); Negligent

    Storage and Transportation (Count XI, 52 sub-counts); Negligent Misrepresentation (Count XII);

    Reckless Misrepresentation (Count XIII); Unjust Enrichment (Count XIV, 52 sub-counts); Loss

    of Consortium (Count XV, 52 sub-counts); Survival Actions (Count XVI, 52 sub-counts); and

    Wrongful Death (Count XVII, 52 sub-counts). Counts I, II, VI, XII, and XIII are brought against

    every Brand Manufacturer Defendant. Counts III, IV, V, VII, VIII, and XI are brought against

    every Brand and Generic Manufacturer Defendant. Count IX is brought against every Brand and

    Generic Manufacturer Defendant who manufactured and sold ranitidine-containing pills. Count

    X is brought against every Retailer and Distributer Defendant. Counts XIV, XV, XVI, and XVII

    are brought against every Defendant.

    B. The Consolidated Amended Consumer Economic Loss Class Action Complaint

           One hundred and eighty named Plaintiffs bring the ELC on behalf of themselves and all

    others similarly situated. Each Plaintiff asserts that he or she purchased and/or used a ranitidine

    product during an approximate timeframe.

           The Plaintiffs bring the action in their individual capacities and on behalf of numerous

    classes pursuant to Rule 23. The Plaintiffs bring state class actions under various state laws

    stemming from the Defendants’ sale of prescription-strength ranitidine for approximately forty



                                                    6
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 7 of 50




    states.5 Additionally, the Plaintiffs bring state class actions under approximately forty-three states’

    laws for the Defendants’ sale of OTC ranitidine.

            The Defendants named in the ELC are entities that “designed, manufactured, marketed,

    distributed, labeled, packaged, handled, stored and/or sold Zantac or generic Ranitidine-

    Containing Products.” ELC ¶ 1. The Defendants are categorized by the Plaintiffs into three groups:

    (1) Brand Manufacturer Defendants (Prescription and OTC); (2) Generic Prescription

    Manufacturer and/or Store-Brand Manufacturer Defendants; and (3) Store-Brand Defendants. The

    ELC alleges 1,675 counts against the Defendants. The Plaintiffs bring claims for violation of

    various state consumer protection statutes, common-law unjust enrichment, common-law breach

    of quasi-contract, and breach of implied warranty.

    C. The Medical Monitoring Class Action Complaint

            Fifty-two named Plaintiffs bring the MMC on behalf of themselves and the various classes

    established in the MMC. MMC ¶¶ 93-144. The Plaintiffs purchased and used ranitidine products

    in fourteen jurisdictions.6 Each Plaintiff alleges that he or she purchased and used ranitidine

    products during an approximate timeframe.

            There are five categories of classes: (1) Brand Manufacturer Prescription Medical

    Monitoring Classes; (2) Brand Manufacturer OTC Medical Monitoring Classes; (3) Generic

    Prescription Medical Monitoring Classes; (4) Store-Brand Medical Monitoring Classes; and (5)

    Store-Brand Manufacturer Medical Monitoring Classes. Within each category, there are state- and

    Defendant-specific classes. For example, within the third category (Generic Prescription Medical

    Monitoring Classes), several named Plaintiffs bring claims against Defendant Amneal on behalf



    5
     The Plaintiffs have brought a varying number of state-law counts against each Defendant.
    6
     Arizona, California, Colorado, District of Columbia, Florida, Indiana, Maryland, Missouri, Montana, Nevada, Ohio,
    Pennsylvania, Utah, and West Virginia.

                                                            7
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 8 of 50




    of themselves and eleven state-specific “Amneal Prescription Medical Monitoring Classes.” Id. ¶

    998. Within the fourth category (Store-Brand Medical Monitoring Classes), five named Plaintiffs

    bring claims against Defendant CVS on behalf of themselves and four state-specific “CVS Medical

    Monitoring Classes.” Id. ¶ 1004. The various classes are comprised of individuals who purchased

    and used one of the Defendants’ ranitidine products while residing in a particular state, and who

    have not been diagnosed with a Subject Cancer.7

            The Defendants named in the MMC are “entities that designed, manufactured, marketed,

    distributed, labeled, packaged, handled, stored, and/or sold Zantac or generic Ranitidine-

    Containing Products.” Id. ¶ 6. The Plaintiffs categorized the Defendants into three groups: (1)

    Brand Manufacturer Defendants (Prescription and OTC); (2) Generic Prescription Manufacturer

    Defendants and/or Store-Brand Manufacturer Defendants; and (3) Store-Brand Defendants. The

    MMC alleges 638 counts against the various Defendants.8 Each count falls within one of five

    general causes of action: (1) Failure to Warn through Warnings and Precautions; (2) Failure to

    Warn through Proper Expiration Dates; (3) Failure to Warn Consumers through the FDA; (4)

    Negligent Product Containers; and (5) Negligent Storage and Transportation.

                  IV.      Summary of the Parties’ Arguments and the Court’s Rulings

            The Defendants argue that the Plaintiffs’ claims premised upon the sale of OTC ranitidine

    are pre-empted pursuant to the express pre-emption provision in 21 U.S.C. § 379r(a), and that the

    Plaintiffs’ claims for failure to warn through the FDA are pre-empted under Buckman Co. v.

    Plaintiffs’ Legal Committee, 531 U.S. 341 (2001). The Plaintiffs respond that their OTC claims

    are parallel to federal law (and are therefore not pre-empted) because they have alleged that



    7
      Plaintiffs define “Subject Cancers” as “[t]hose cancers includ[ing] serious and potentially fatal bladder, breast,
    colorectal/intestinal, esophageal, gastric, kidney, liver, lung, pancreatic, and prostate cancers.” MMC at 3.
    8
      While the MMC lists 640 total counts, there is no Count 222 or Count 223.

                                                             8
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 9 of 50




    ranitidine was a misbranded drug under federal law. As for their claims for failure to warn through

    the FDA, the Plaintiffs argue that this Court should adopt the position held by some Circuit Courts

    of Appeals that Buckman does not preclude the claims.

           The Court concludes that because the Plaintiffs have adequately pled that ranitidine was a

    federally misbranded drug, the Plaintiffs have alleged state-law claims that parallel federal law and

    are therefore not pre-empted. As for the Plaintiffs’ claims for failure to warn through the FDA,

    the Court concludes that Mink v. Smith & Nephew, Inc., 860 F.3d 1319 (11th Cir. 2017), compels

    the conclusion that Buckman pre-empts the claims. Therefore, the Court grants in part and denies

    in part the Defendants’ Motion to Dismiss.

                                       V.      Standard of Review

           A court may grant a motion to dismiss a pleading if the pleading fails to state a claim upon

    which relief can be granted. Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) motion to dismiss should

    be granted only when the pleading fails to contain “enough facts to state a claim to relief that is

    plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

    plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

    inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

    678 (2009). The pleading must contain more than labels, conclusions, a formulaic recitation of

    the elements of a cause of action, and naked assertions devoid of further factual enhancement. Id.

    The “[f]actual allegations must be enough to raise a right to relief above the speculative level.”

    Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (explaining that the plausibility standard

    “asks for more than a sheer possibility that a defendant has acted unlawfully”).

           A court ruling on a motion to dismiss accepts the well-pled factual allegations as true and

    views the facts in the light most favorable to the plaintiff. Jones v. Fransen, 857 F.3d 843, 850



                                                     9
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 10 of 50




    (11th Cir. 2017). But the court need not accept as true allegations upon information and belief that

    lack sufficient facts to make the allegations plausible. Mann v. Palmer, 713 F.3d 1306, 1315 (11th

    Cir. 2013) (citing Twombly, 550 U.S. at 551, 557); see also In re Darvocet, Darvon, &

    Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 931 (6th Cir. 2014) (“The mere fact that someone

    believes something to be true does not create a plausible inference that it is true.”). The court also

    need not accept legal conclusions couched as factual allegations. Diverse Power, Inc. v. City of

    LaGrange, Ga., 934 F.3d 1270, 1273 (11th Cir. 2019). “Under Rule 12(b)(6), dismissal is proper

    when, on the basis of a dispositive issue of law, no construction of the factual allegations will

    support the cause of action.” Allen v. USAA Cas. Ins. Co., 790 F.3d 1274, 1278 (11th Cir. 2015)

    (quotation marks omitted).

                         VI.     Analysis of the Defendants’ Motion to Dismiss

           A review of the law applicable to drugs approved by the FDA is necessary to evaluate the

    arguments that the parties make in briefing the Motion to Dismiss. Therefore, the Court first

    discusses (A) key statutes and regulations that govern the FDA’s regulation of drugs, and

    (B) impossibility pre-emption and significant cases that have addressed impossibility pre-emption

    in the drug context. The Court then turns to (C) the issues raised in the briefing: whether the

    Plaintiffs have pled claims that parallel federal law and whether the Plaintiffs’ claims for failure

    to warn consumers through the FDA are pre-empted. For each issue, the Court reviews the parties’

    arguments, the relevant allegations, and the relevant law before providing its analysis and

    conclusion on the issue.

    A. Federal Regulation of Drug Products

           The FDA regulates prescription and OTC drugs under the Federal Food, Drug, and

    Cosmetic Act, as amended, 21 U.S.C. § 301 et seq. (“FDCA”). The FDCA provides a process for



                                                     10
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 11 of 50




    the FDA to approve a new drug through a new drug application (“NDA”) and a process for the

    FDA to approve a drug that is the same as a previously approved drug through an abbreviated new

    drug application (“ANDA”). See 21 U.S.C. § 355. A drug must have an FDA-approved NDA or

    ANDA to be introduced into interstate commerce. Id. § 355(a).

       1. NDAs

           An NDA must contain scientific data and other information showing that the new drug is

    safe and effective and must include proposed labeling. See id. § 355(b)(1). The FDCA defines the

    term “labeling” as “all labels and other written, printed, or graphic matter (1) upon any article or

    any of its containers or wrappers, or (2) accompanying such article.” Id. § 321(m). The FDA may

    approve the NDA only if it finds, among other things, that the new drug is “safe for use under the

    conditions prescribed, recommended, or suggested in the proposed labeling”; that there is

    “substantial evidence that the drug will have the effect it purports or is represented to have . . . in

    the proposed labeling”; that the methods and facilities for manufacturing, processing, and

    packaging the drug are adequate “to preserve its identity, strength, quality, and purity”; and that

    the labeling is not “false or misleading in any particular.” Id. § 355(d). A drug approved under the

    NDA process, commonly referred to as a “brand-name drug,” is “listed” by the FDA as having

    been “approved for safety and effectiveness.” See id. § 355(j)(7). Following the approval of its

    NDA, a brand-name drug has a certain period of exclusivity in the marketplace. See id.

    § 355(j)(5)(F).

       2. ANDAs

           Subject to that period of exclusivity, a drug manufacturer may seek the approval of a drug

    that is identical in key respects to a listed drug by filing an ANDA. See id. § 355(j); Mutual Pharm.

    Co., Inc. v. Bartlett, 570 U.S. 472, 477 (2013) (explaining that a generic drug may be approved



                                                      11
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 12 of 50




    through the ANDA process “provided the generic drug is identical to the already-approved brand-

    name drug in several key respects”). A drug approved under the ANDA process is commonly

    referred to as a “generic drug.” The ANDA must contain information showing that the generic

    drug has the same active ingredient(s), route of administration, dosage form, strength, therapeutic

    effect, and labeling as the listed drug and is “bioequivalent” to the listed drug. 21 U.S.C.

    § 355(j)(2)(A). With limited exceptions, the FDA may approve the ANDA only if it finds that the

    generic drug and its proposed labeling are the same as the listed drug and the listed drug’s labeling.

    See id. § 355(j)(4); see also 21 C.F.R. § 314.94(a)(8)(iii), (iv) (“Labeling (including the container

    label, package insert, and, if applicable, Medication Guide) proposed for the drug product must be

    the same as the labeling approved for the reference listed drug . . . .”). One such exception is that

    the generic drug’s proposed labeling “may include differences in expiration date” from the listed

    drug. 21 C.F.R. § 314.94(a)(8)(iv).

       3. Changes to Drugs with Approved NDAs and ANDAs

           The FDA also has requirements for when and how a drug manufacturer may change a drug

    (or drug labeling) that has an approved NDA or ANDA. See id. §§ 314.70, .97(a). These

    requirements differ depending on the category of change that the manufacturer seeks to make.

    However, despite the availability of these processes to make changes, “generic drug manufacturers

    have an ongoing federal duty of ‘sameness’” that requires “that the warning labels of a brand-name

    drug and its generic copy must always be the same.” PLIVA, Inc. v. Mensing, 564 U.S. 604, 613

    (2011); see also 21 C.F.R. § 314.150(b)(10) (explaining that approval for an ANDA may be

    withdrawn if the FDA finds that the drug product’s labeling “is no longer consistent with that for

    the listed drug”). Thus, the Changes Being Effected (“CBE”) process allows “changes to generic




                                                     12
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 13 of 50




    drug labels only when a generic drug manufacturer changes its label to match an updated brand-

    name label or to follow the FDA’s instructions.” Mensing, 564 U.S. at 614.

    B. Impossibility Pre-emption

           The Supremacy Clause of the U.S. Constitution provides that the laws of the United States

    “shall be the supreme Law of the Land . . . any Thing in the Constitution or Laws of any State to

    the Contrary notwithstanding.” U.S. Const. art. VI, cl. 2. “It is basic to this constitutional

    command that all conflicting state provisions be without effect.” Maryland v. Louisiana, 451 U.S.

    725, 746 (1981) (citing McCulloch v. Maryland, 17 U.S. 316, 427 (1819)). The pre-emption

    doctrine is derived from the Supremacy Clause. Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S.

    88, 108 (1992).

           Supreme Court caselaw has recognized that state law is pre-empted under the Supremacy

    Clause in three circumstances. English v. Gen. Elec. Co., 496 U.S. 72, 78 (1990). First, “Congress

    can define explicitly the extent to which its enactments pre-empt state law.” Id. Second, “state law

    is pre-empted where it regulates conduct in a field that Congress intended the Federal Government

    to occupy exclusively.” Id. at 79. Third, state law is pre-empted “to the extent that it actually

    conflicts with federal law . . . where it is impossible for a private party to comply with both state

    and federal requirements, or where state law stands as an obstacle to the accomplishment and

    execution of the full purposes and objectives of Congress.” Id. (citation and quotation marks

    omitted). Three key Supreme Court opinions have addressed impossibility pre-emption—a subset

    of conflict pre-emption—in the drug context.

       1. Wyeth v. Levine

           In Wyeth v. Levine, a consumer of a brand-name drug sued the brand-name drug

    manufacturer on negligence and strict-liability theories under Vermont law for failure to provide



                                                     13
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 14 of 50




    an adequate warning on the drug’s labeling. 555 U.S. 555, 559-60 (2009). The Supreme Court

    held that the consumer’s labeling claims were not pre-empted because the CBE process permitted

    the brand-name drug manufacturer to “unilaterally strengthen” the warning on the labeling,

    without waiting for FDA approval. Id. at 568-69, 571, 573. The Court stated that it could not

    conclude that it was impossible for the brand-name drug manufacturer to comply with both its

    federal-law and state-law duties “absent clear evidence that the FDA would not have approved” a

    labeling change. Id. at 571. The brand-name drug manufacturer “offered no such evidence,” and

    the fact that the FDA had previously approved the labeling did “not establish that it would have

    prohibited such a change.” Id. at 572-73.

       2. PLIVA, Inc. v. Mensing

           In PLIVA, Inc. v. Mensing, consumers of generic drugs sued the generic drug manufacturers

    under Minnesota and Louisiana tort law for failure to provide adequate warnings on the drugs’

    labeling. 564 U.S. at 610. The Supreme Court held that the consumers’ labeling claims were pre-

    empted because the generic drug manufacturers could not “independently” change the labeling

    while remaining in compliance with federal law. Id. at 618-20, 623-24. The generic drug

    manufacturers’ “duty of ‘sameness’” under federal law required them to use labeling identical to

    the labeling of the equivalent brand-name drug. Id. at 613. Thus, the CBE process was unavailable

    to the generic drug manufacturers to change labeling absent a change to the brand-name drug’s

    labeling. Id. at 614-15. Because any change that the generic drug manufacturers made to the drugs’

    labeling to comply with duties arising under state tort law would have violated federal law, the

    state tort claims were pre-empted. Id. at 618, 623-24.

           The consumers argued, and the FDA asserted in an amicus brief, that even if the generic

    drug manufacturers could not have used the CBE process to change the labeling, the manufacturers



                                                    14
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 15 of 50




    could have “asked the FDA for help” by proposing a labeling change to the FDA. Id. at 616,

    619. The consumers further argued that their state-law claims would not be pre-empted unless the

    generic drug manufacturers demonstrated that the FDA would have rejected a proposed labeling

    change. Id. at 620. The generic drug manufacturers conceded that they could have asked the FDA

    for help. Id. at 619.

            The Supreme Court rejected the argument that the ability to ask the FDA for help defeated

    impossibility pre-emption. Id. at 620-21. The Court stated that the “question for ‘impossibility’ is

    whether the private party could independently do under federal law what state law requires of it.”

    Id. at 620 (citing Wyeth, 555 U.S. at 573). “[W]hen a party cannot satisfy its state duties without

    the Federal Government’s special permission and assistance, which is dependent on the exercise

    of judgment by a federal agency, that party cannot independently satisfy those state duties for pre-

    emption purposes.” Id. at 623-24. Asking the FDA for help “would have started a Mouse Trap

    game” that eventually may have led to a labeling change, “depending on the actions of the FDA

    and the brand-name manufacturer.” Id. at 619-20. But, the Court stated, pre-emption analysis that

    was dependent on what a third party or the federal government might do would render

    impossibility pre-emption “all but meaningless.” Id. at 620-21 (“If these conjectures suffice to

    prevent federal and state law from conflicting for Supremacy Clause purposes, it is unclear when,

    outside of express pre-emption, the Supremacy Clause would have any force.”).

        3. Mutual Pharmaceutical Co. v. Bartlett

            In Mutual Pharmaceutical Co. v. Bartlett, a consumer of a generic drug brought a design

    defect claim under New Hampshire law against a generic drug manufacturer for failure to ensure

    that the drug was reasonably safe. 570 U.S. at 475. Under New Hampshire law, a drug

    manufacturer could satisfy its duty to ensure that its drug was reasonably safe “either by changing



                                                    15
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 16 of 50




    a drug’s design or by changing its labeling.” Id. at 482, 492. However, because the generic drug

    manufacturer was unable to change the drug’s composition “as a matter of both federal law and

    basic chemistry,” the only way for the manufacturer to fulfill its state-law duty and “escape

    liability” was by changing the labeling. Id. at 475, 483-84 (citing 21 U.S.C. § 355(j) for the

    proposition that “the FDCA requires a generic drug to have the same active ingredients, route of

    administration, dosage form, strength, and labeling as the brand-name drug on which it is

    based”). The Supreme Court concluded that, under Mensing, federal law prohibited the generic

    drug manufacturer “from taking the remedial action required to avoid liability” under state law,

    that is, changing the labeling, and therefore the consumer’s design-defect claim was pre-empted.

    Id. at 475, 486-87 (citing Mensing, 564 U.S. 604).

            The First Circuit Court of Appeals had ruled that the generic drug manufacturer could

    comply with both federal and state law by removing the drug from the market. Id. at 475, 479. The

    Supreme Court stated that this was “no solution” because adopting this “stop-selling rationale

    would render impossibility pre-emption a dead letter and work a revolution in th[e] Court’s pre-

    emption case law.” Id. at 475, 488-90 (rejecting the stop-selling rationale as “incompatible” with

    pre-emption jurisprudence because, in “every instance in which the Court has found impossibility

    pre-emption, the ‘direct conflict’ between federal- and state-law duties could easily have been

    avoided if the regulated actor had simply ceased acting”). Pre-emption caselaw “presume[s] that

    an actor seeking to satisfy both his federal- and state-law obligations is not required to cease acting

    altogether in order to avoid liability.” Id. at 488.

    C. Issues in the Defendants’ Motion to Dismiss

            The Defendants contend that, consistent with the Court’s prior rulings, all of the Plaintiffs’

    claims that seek a refund (Counts 72 through 408) for OTC ranitidine are pre-empted and must be



                                                       16
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 17 of 50




    dismissed. The Court’s prior rulings included a dismissal of the Plaintiffs’ OTC refund claims

    because those claims were subject to the express pre-emption clause in 21 U.S.C. § 379r(a). DE

    2532 at 35-36. The Court reached this conclusion because § 379r pre-emption is broad, the

    Plaintiffs’ claims fell within the broad scope, and no exception to pre-emption applied. Id.

    Distilled down, the Court’s ruling was that because the Plaintiffs’ claims for a refund would require

    the Defendants to alter ranitidine’s design or label, the Plaintiffs’ claims could only survive pre-

    emption if the claims were premised upon a personal injury. Id. Because the Plaintiffs’ claims

    were, at best, based upon an economic injury, the Plaintiffs’ claims were pre-empted. Id. The

    Court’s rulings, however, assumed that the Plaintiffs had not pled claims that paralleled federal

    law because, at that time, the Court simply could not understand the theory underpinning the

    Plaintiffs’ arguments; the Court found that an amended pleading would be required before it could

    rule on that issue. Now that the Plaintiffs have amended their pleadings, the Plaintiffs again argue

    that their claims survive pre-emption because their claims parallel federal law. This forms the first

    issue in dispute in the Motion to Dismiss. To analyze that issue, the Court (a) discusses its prior

    ruling on § 379r pre-emption before (b) turning to the parties’ arguments. After discussing the

    parties’ arguments, the Court (c) explains its prior ruling on misbranding, (d) summarizes the

    Plaintiffs’ allegations, (e) sets forth the governing law, and (f) explains its final conclusion.

           The Defendants also contend the claims against them in the AMPIC and the MMC for

    failure to warn consumers through the FDA are pre-empted and must be dismissed. For their part,

    the Plaintiffs maintain that none of these claims are pre-empted. This forms the second issue in

    dispute in the Motion to Dismiss. The Court discusses each issue in turn.

       1. Parallel Claims – Misbranding

           a. Prior Ruling on § 379r Pre-Emption



                                                      17
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 18 of 50




            In their response to an earlier motion to dismiss on § 379r pre-emption grounds, the

    Plaintiffs argued that their claims for refunds for their purchase of ranitidine products were not

    pre-empted because their claims paralleled federal law. DE 1976 at 20. The Plaintiffs relied upon

    federal misbranding law—the Plaintiffs argued that their state-law claims paralleled federal

    misbranding law. The Court ruled as follows:

            Although the Plaintiffs argue that their state-law claims parallel federal
            misbranding law, this argument cannot be squared with their pleadings. First, the
            Plaintiffs have not pled any standalone state-law count for misbranding, nor have
            the Plaintiffs pled the jurisdictions where, according to the Plaintiffs, state causes
            of action impose requirements identical to federal misbranding law. Second, only
            14 of the Plaintiffs’ 323 counts in the CCCAC and CTPPCC explicitly reference
            misbranding at all. See CCCAC, Counts 2, 5, 33, 97, 99, 208, 264, and 266;
            CTPPCC, Counts 2, 3, 5, 7, 8, and 9.9 Third, federal misbranding law arguably
            applies only to labeling, see 21 U.S.C. § 352(a)-(j), but the Plaintiffs’ claims
            encompass more than just labeling. By way of example, the Plaintiffs allege that
            the Defendants could have complied with state law through disclosures in
            advertisements and public service announcements. CCCAC ¶ 2367. Fourth, the
            Court has ruled that the Master Complaints are shotgun pleadings that must be
            amended. See DE 2515. Fifth, any analysis of state misbranding claims requires a
            careful consideration of whether state-law requirements are greater than federal
            requirements. E.g., Bates v. Dow Agrosciences LLC, 544 U.S. 431, 447 (2005)
            (remanding for the circuit court to consider whether state-law duties are equivalent
            to federal misbranding requirements). As the Master Complaints are currently pled,
            the Court cannot undertake a careful, state-by-state analysis of state-law-based
            misbranding claims. Sixth and finally, the Court has found that the Plaintiffs’
            allegations of misbranding lack clarity and must be repled. See DE 2515 at 43. For
            all of these reasons, the Court rejects the Plaintiffs’ misbranding-based arguments
            as an exception to § 379r pre-emption but will permit the Plaintiffs, in an amended
            and clarified pleading, to raise the exception anew.

    DE 2532 at 27.

            b. Arguments

            Because the Court permitted the Plaintiffs to argue that their claims are parallel to federal

    misbranding law a second time, the Plaintiffs response again relies upon that position to avoid



    9
     Each of the Plaintiffs’ counts incorporated every factual allegation. For this reason, as well as others, the Court
    concluded that all of the Master Complaints were shotgun pleadings that had to be repled. See DE 2515 at 18, 22-23.

                                                            18
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 19 of 50




    express pre-emption. DE 3325 at 12. The Defendants argue that the Plaintiffs have not pled any

    state-law claims that parallel federal misbranding law, noting that of the approximately three

    hundred causes of action put forth, only four reference misbranding in any way. In light of the

    very limited allegations of misbranding, the Defendants argue that the Plaintiffs have not met their

    burden to plead any parallel claims.

           In response, the Plaintiffs argue that they are not required to plead independent

    “misbranding” claims, nor are they required to use the word “misbranded.” Instead, the Plaintiffs’

    position is that so long as the duties imposed by their claims parallel duties imposed by federal

    law, their claims survive pre-emption. As to this point, the Plaintiffs contend that the parallel duty

    in this case is the duty to create a non-misleading label, a label that would have warned the

    Plaintiffs about the risk of cancer associated with the consumption of ranitidine.

           In reply, the Defendants argue that if the Plaintiffs’ misbranding argument were to be

    accepted, “that argument would swallow decades of express preemption jurisprudence, run counter

    to the FDA’s lack of any such enforcement action, and effectively eliminate express preemption

    whenever a plaintiff challenges the adequacy of FDA-approved labeling.” DE 3426 at 5. The

    Defendants further argue that the Plaintiffs seek to impose state-law requirements that are in

    addition to the requirements imposed by federal law.

           c. Prior Ruling on Misbranding

           Before analyzing the specifics of the parties’ arguments on misbranding in the present, it

    is important for the Court to address in detail its rulings on misbranding in the past. In their prior

    pleadings, the Plaintiffs brought a variety of claims against retailers, distributors, generic

    manufacturers, and brand manufacturers. In response, the Defendants argued that the Supreme

    Court’s decisions in Mensing and Bartlett precluded the vast majority of the Plaintiffs’ claims



                                                     19
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 20 of 50




    because, inter alia, it was impossible for the Defendants to satisfy both federal duties and state-

    law duties without ceasing ranitidine sales entirely and, pursuant to the foregoing cases, the

    cessation of sales could not be the only avenue to comply with both state and federal law.

             In response, the Plaintiffs argued that the duties imposed by their state law claims did not

    conflict with federal duties—the duties were parallel. DE 1976. The duties were parallel, the

    Plaintiffs argued, because federal law imposed a duty not to sell misbranded drugs.10 It was

    therefore the Plaintiffs’ position that because they had alleged that ranitidine products were

    misbranded, the Defendants had both a federal duty and a state-law duty not to sell ranitidine.

             The Court’s ruling on this issue was lengthy, and it was difficult. The Court held that

    Mensing and Bartlett controlled and, pursuant to those decisions, many of the claims against the

    retailers, distributors, and generic manufacturers were pre-empted and, additionally, a small subset

    of claims against the brand manufacturers were pre-empted as well. The focus of the Court’s prior

    analysis was misbranding in the context of Supreme Court precedent on impossibility pre-emption.

    What the Court did not address was misbranding in the context of § 379r pre-emption. See DE

    2532 at 27. Below, in subsection (c), the Court examines the parties’ arguments on the intersection

    of misbranding and § 379r pre-emption, but first the Court more fully explains and augments its

    prior ruling on impossibility pre-emption and misbranding and the concept of a federal duty not to

    sell misbranded drugs.

             Congress granted the FDA broad powers to prohibit the sale of misbranded drugs.

    Examples of this broad grant of authority are found in two subsections of the relevant misbranding


    10
       Initially, the Plaintiffs’ Master Personal Injury Complaint alleged that ranitidine was adulterated—a potential legal
    basis to avoid a pre-emption challenge. See DE 887 at 97. The Plaintiffs either abandoned or waived this legal
    argument, however, when the Plaintiffs raised only misbranding—not adulteration—in their written responses to the
    Defendants’ first-round motions to dismiss on pre-emption. Further, the Plaintiffs did not raise an adulteration defense
    to pre-emption at the hearing on the first-round pre-emption motions to dismiss on December 15, 2020. The Plaintiffs
    only argued adulteration in the context of establishing an economic injury in opposition to the Defendants’ Motion to
    Dismiss for Lack of Standing.

                                                              20
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 21 of 50




    statute, 21 U.S.C. § 352, upon which the Plaintiffs relied.11 First, subsection (a)(1) classifies a

    drug as misbranded if its label is “false or misleading in any particular.” Second, subsection (j)

    classifies a drug as misbranded if it is “dangerous to health when used in the dosage or manner”

    prescribed on the label. The duty not to sell misbranded drugs arises under 21 U.S.C. § 331:

            The following acts and the causing thereof are prohibited:

            (a) The introduction or delivery for introduction into interstate commerce of any food,
                drug, device, tobacco product, or cosmetic that is adulterated or misbranded.

            The Plaintiffs argued that ranitidine was misbranded because their pleadings alleged that

    the ranitidine label was false or misleading—the label contained no warning about cancer, the

    potential of ranitidine to break down into a carcinogen, or the accumulating risk over time of

    ranitidine to cause cancer through perpetual degradation into a carcinogen. Stated simply, the

    Plaintiffs alleged that the ranitidine label failed to warn the consumer that ranitidine could cause

    cancer and, as a result, there was a federal duty not to sell ranitidine. The problem with the

    Plaintiffs’ argument, however, was not that they had failed to allege that ranitidine was a

    misbranded drug, but rather that their precise argument had already been presented to the Supreme

    Court, which rejected the argument not once, but twice.

            In Mensing v. Wyeth, Inc., 588 F.3d 603, 604 (8th Cir. 2009), a plaintiff brought a claim

    for strict liability failure to warn against a generic manufacturer for an incorrect label on a drug,

    much like the instant case. The trial court dismissed the claim, reasoning that the state-law duty

    imposed by the claim—fix the label—conflicted with federal law that prohibited a generic

    manufacturer from changing a label. Id. at 605. On appeal to the Eighth Circuit, the plaintiff

    argued that if a label was not properly updated or current, the drug would be rendered misbranded.



    11
     At the hearing on December 15, 2020, the Plaintiffs relied upon subsections (a)(1) and (j) to establish misbranding.
    DE 2499 at 28, 146.

                                                            21
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 22 of 50




    2008 WL 5707474. Accepting this proposition, the Eighth Circuit noted that a manufacturer

    “cannot distribute” a misbranded drug. Mensing, 588 F.3d at 606. With respect to the cessation of

    the sale of a drug, the Eighth Circuit elaborated further:

           The generic defendants were not compelled to market metoclopramide. If they
           realized their label was insufficient but did not believe they could even propose a
           label change, they could have simply stopped selling the product. Instead, they are
           alleged to have placed a drug with inadequate labeling on the market and profited
           from its sales. If Mensing’s injuries resulted from their failure to take steps to warn
           their customers sufficiently of the risks from taking their drugs, they may be held
           liable.

    Id. at 611. Reaching the conclusion that the generic manufacturer could have been required to

    cease the sale of the drug, the Eighth Circuit reversed the trial court. Id.

           With the Eighth Circuit’s holding in mind—that the manufacturer could have simply been

    required to stop selling its drug—the Court turns to the arguments the parties made in their appeal.

    At the Supreme Court, the Government (on behalf of the FDA) took the position that the plaintiff’s

    state-law failure to warn claim was not pre-empted. PLIVA, Inc. v. Mensing, 2011 WL 741927, at

    *12-13. The claim was not pre-empted, the Government argued, because federal misbranding law

    permitted the claim to be brought and saved the plaintiff’s claim from pre-emption. Id. The parties

    vigorously disputed whether the generic manufacturer had a duty under federal law to try to change

    the drug’s label through communications with the FDA. Mensing, 564 U.S. at 616-17. Ultimately,

    the Supreme Court decided not to resolve the question of whether the federal duty to change the

    label existed. Id. at 617. Instead, the Court assumed the duty existed for the purposes of its

    analysis. Id. Of great importance to the instant case, however, are the logical implications that

    flow from the Supreme Court’s express finding in that regard:

           Because we ultimately find pre-emption even assuming such a duty existed, we
           do not resolve the matter.




                                                      22
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 23 of 50




    Id. (emphasis added). The Court makes two observations about this finding. First, this finding is

    not dicta because it goes to the very core of the issue before the Court: Was the plaintiff’s claim

    pre-empted? E.g., Hitchcock v. DOC, 745 F.3d 476, 490 (11th Cir. 2014) (utilizing the Black’s

    Law Dictionary definition of dicta: “[a] judicial comment made while delivering a judicial opinion,

    but one that is unnecessary to the decision in the case.”).12 Second, this finding must be analyzed

    in the context of the background described above—the argument that there is no pre-emption when

    a manufacturer can stop selling its drug.

            The Supreme Court was certainly aware of the Eighth Circuit’s holding that a manufacturer

    could be required to stop selling a drug, see Mensing, 564 U.S. at 635 n.8, just as the Court would

    have been aware of the plaintiff’s misbranding-based arguments in the appellate briefs which

    contended that misbranded drugs could not be sold under federal law. Mensing, 2008 WL 5707474,

    2009 WL 1574508. Further underscoring the deliberate intent of the Supreme Court to reject

    misbranding-based arguments, the respondent filed a petition for rehearing after the Mensing

    decision, squarely raising before the Supreme Court the precise arguments the Plaintiffs raise in

    the instant case:

            A decision by Petitioners to stop selling generic metoclopramide with inadequate
            safety warnings would not only have satisfied their duties under Minnesota and
            Louisiana tort law; it would also have complied with their duties under the Federal
            Food, Drug, and Cosmetic Act (FDCA). As Justice Thomas noted in his
            concurrence in Wyeth v. Levine, “the statutory provisions governing FDA drug
            labeling, and the regulations promulgated thereunder, do not give drug
            manufacturers an unconditional right to market their federally approved drug at all
            times with the precise label initially approved by the FDA.” 129 S. Ct. at
            1210 (Thomas, J., concurring). Federal law prohibits the sale of misbranded
            drugs, 21 U.S.C. § 331, and deems a drug to be misbranded if it lacks “adequate
            warnings.” 21 U.S.C. § 352(f)(2). Thus, Respondents’ state law failure-to-warn
            claims “parallel” the duties imposed on drug manufacturers under federal

    12
       While it is true that courts should not read too much into the assumption of an “antecedent proposition,” see
    Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 478-79 (2006), this Court’s analysis does not flow from what the
    Supreme Court assumed; instead, this Court’s analysis flows from the logical implications of the Supreme Court’s
    finding as a result of its legal conclusion, which was in turn premised upon an assumption.

                                                          23
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 24 of 50




           law. This Court has repeatedly held that such parallel claims escape preemption,
           even under statutory schemes with express preemption provisions. Riegel v.
           Medtronic, Inc., 552 U.S. 312, 330 (2008); Bates v. Dow Agrosciences LLC, 544
           U.S. 431, 447-48 (2005); Medtronic, Inc. v. Lohr, 518 U.S. 470, 495 (1996).
           Indeed, so far as Respondents are aware, the decision in this case represents
           the first and only time this Court has ever held a traditional state-law cause of
           action preempted where the duties imposed by that cause of action were
           parallel to requirements imposed by federal law.

    2011 WL 2874547, at *3 (emphasis added). The petition was denied. Thus, the Supreme Court

    rejected the Plaintiffs’ arguments in the instant case not once, but twice.

           Subsequent to Mensing, courts have universally rejected misbranding-based arguments as

    a means to avoid impossibility pre-emption, citing the express finding of the Supreme Court and

    the implicit reasoning therein. See, e.g., Gardley-Starks v. Pfizer, Inc., 917 F. Supp. 2d 597, 607

    (N.D. Miss. 2013) (explaining, where a plaintiff asserted that Mensing did not apply to a claim that

    a manufacturer had distributed a misbranded drug, that “no matter how Plaintiff styles her theories

    of recovery, her claims ultimately relate to the Generic Defendants’ alleged failure to warn about

    the side effect of metoclopramide”); Moretti v. PLIVA, Inc., No. 2:08-CV-00396-JCM, 2012 WL

    628502, at *2, *5 (D. Nev. Feb. 27, 2012) (rejecting a plaintiff’s argument that Mensing did not

    foreclose liability based on a generic drug manufacturer continuing to distribute a misbranded

    drug), aff’d sub nom. Moretti v. Wyeth, Inc., 579 F. App’x 563 (9th Cir. 2014); Moretti v. Mutual

    Pharm. Co., 852 F Supp. 2d 1114, 1118 (D. Minn. 2012) (stating that the court was “not

    persuaded” by a plaintiff’s attempt to differentiate her misbranding claim from the types of claims

    addressed in Mensing and that, “[d]espite the different ‘labels’ given these claims, the essence of

    these claims is that . . . Defendants failed to warn of material safety information concerning

    metoclopramide”), aff’d, 518 F. App’x 486 (8th Cir. 2013); Metz v. Wyeth, LLC, No. 8:10-CV-

    2658-T-27AEP, 2011 WL 5024448, at *4 (M.D. Fla. Oct. 20, 2011) (dismissing plaintiffs’ claim

    that a generic drug was misbranded because the claim fell “directly within the scope of Mensing

                                                     24
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 25 of 50




    because it [was] based on Actavis’ purported failure to provide an adequate label and package

    insert for metoclopramide”). The Plaintiffs have not cited any decision where their misbranding

    theory has been accepted, and the Court has located none. Finally, even the Government has taken

    the position that Mensing foreclosed the possibility that a misbranded-drugs argument may defeat

    impossibility pre-emption. Bartlett, 2013 WL 314460, at *17-21.

           What then is the reason the Supreme Court concluded that the Plaintiffs’ misbranding

    arguments do not overcome an impossibility pre-emption defense? The Court does not know,

    because the Supreme Court did not explain its finding. What the Court does know, however, is

    that the instant case resembles Mensing in many key respects. Mensing was in the same procedural

    posture as the instant case—motions to dismiss—and the Mensing plaintiff alleged that the

    manufacturer either knew or should have known that the drug could be dangerous and needed to

    have its label changed. 588 F.3d at 605. Also like the instant case, the FDA ultimately took action

    after the relevant events in the case—the FDA changed the label in Mensing consistent with the

    plaintiff’s allegations and, here, the FDA issued a voluntary recall of ranitidine-containing

    products. Id. at 607.

           The Court now addresses the Supreme Court’s subsequent decision, Bartlett. In Bartlett,

    the Supreme Court took an implicit holding in Mensing—the cessation of the sale of a drug is not

    a valid basis to avoid pre-emption—and made the holding express. Bartlett, 570 U.S. at 488.

    Additionally, the Supreme Court included a footnote:

           We do not address state design-defect claims that parallel the federal misbranding
           statute. The misbranding statute requires a manufacturer to pull even an FDA-
           approved drug from the market when it is “dangerous to health” even if “used in
           the dosage or manner, or with the frequency or duration prescribed, recommended,
           or suggested in the labeling thereof.” 21 U.S.C. § 352(j); cf. Bates v. Dow
           Agrosciences LLC, 544 U.S. 431, 447 (2005) (state-law pesticide labeling
           requirement not pre-empted under express pre-emption provision, provided it was
           “equivalent to, and fully consistent with, [federal] misbranding provisions”). The

                                                    25
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 26 of 50




           parties and the Government appear to agree that a drug is misbranded under federal
           law only when liability is based on new and scientifically significant information
           that was not before the FDA. Because the jury was not asked to find whether new
           evidence concerning sulindac that had not been made available to the FDA rendered
           sulindac so dangerous as to be misbranded under the federal misbranding statute,
           the misbranding provision is not applicable here. Cf. 760 F. Supp. 2d 220, 233
           (D.N.H. 2011) (most of respondent's experts’ testimony was “drawn directly from
           the medical literature or published FDA analyses”).

    Id. at 487 n.4. As a threshold matter, this footnote is confusing. As the Sixth Circuit put it:

    “Academics, commentators, and even the parties to this case are not clear on what precisely

    Footnote 4 means and what its impact might be.” In re Darvocet, 756 F.3d at 929. Even so, a few

    things are clear about this footnote. First, it is dicta. Second, it expressly does not address the

    precise question before the instant Court. Third and finally, the federal definition of misbranding

    may extend beyond the definition of misbranding at 21 U.S.C. § 352—the FDA certainly took that

    position during Bartlett. Regardless of what this footnote was intended to mean, the Bartlett court

    certainly did not overrule or modify Mensing; indeed, to the contrary the Bartlett court actually

    concluded that Mensing controlled its decision. Bartlett, 570 U.S. at 491. Even if Bartlett declined

    to address misbranding-based pre-emption arguments because of the procedural posture of the case

    and the appellate record, this Court has already concluded that Mensing did reject misbranding-

    based pre-emption arguments. Therefore, this Court concludes that Mensing and the finding

    therein controls its decision, and the dicta in Bartlett, a footnote, does not. For these reasons, the

    Court rejected the Plaintiffs’ contention that, pursuant to their allegations, there was a federal duty

    not to sell misbranded ranitidine products such that the Plaintiffs’ state-law claims paralleled

    federal law. For these reasons, the Court previously dismissed all of the Plaintiffs’ claims that

    would have required the Defendants to cease the sale of ranitidine products in order to satisfy both

    federal and state law.




                                                      26
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 27 of 50




           d. Allegations

           Because the Plaintiffs have brought hundreds of counts against the Defendants across

    thousands of pages, a certain level of abstraction is necessary to summarize the Plaintiffs’

    allegations. The ELC contains claims for the violation of various state consumer protection

    statutes, for common-law unjust enrichment, for common-law breach of quasi-contract, and for

    breach of implied warranty. For the purposes of analyzing concrete duties, the Court sets forth

    below a claim brought under a single state’s law: Arkansas.

           The Arkansas Deceptive Trade Practices Act (“DTPA”) forbids a company from

    “[k]nowingly making a false representation as to the characteristics, ingredients, uses, benefits,

    alterations . . . [of their] goods.” ELC ¶ 2218 (quoting Ark. Code Ann. § 4-88-107(a)). Further,

    Arkansas law similarly forbids “engaging in any other . . . false or deceptive act or practice in

    business.” Id. ¶ 2219 (quoting Ark. Code Ann. § 4-88-107(a)(10)). Plaintiffs allege that Defendant

    GSK “violated the Arkansas DTPA by knowingly and intentionally misrepresenting, omitting,

    concealing, and failing to disclose material facts on the labels for its Ranitidine-Containing

    Products, including that: such drugs . . . contained elevated levels of NDMA [and] caused cancer.”

    Id. ¶ 2221 (emphasis added).

           Plaintiffs go on to detail similar laws from thirty-three other states and explain how each

    individual Defendant violated them. See id. ¶¶ 2256-6729. Some of these laws are grounded in a

    state’s consumer-protection statutes. See, e.g., id. ¶¶ 2256–75 (alleging that Defendant GSK

    violated the California Unfair Competition Law). Others are based on a state’s warranty or false

    advertising laws. See, e.g., id. ¶¶ 4865–83 (alleging that Defendant BI violated the New York False

    Advertising Act). Still others are grounded in a state’s equitable rules against unjust enrichment.




                                                    27
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 28 of 50




    See, e.g., id. ¶¶ 3045-53 (alleging that Defendant Pfizer was unjustly enriched under Florida law);

    AMPIC ¶¶ 2731-34 (alleging that defendants were unjustly enriched under Alabama law).

            The Plaintiffs contend that there is one fundamental premise underpinning all of their

    claims: the ranitidine label needed to warn about the risk of NDMA and cancer in order to avoid

    misleading consumers about the true nature of the product they were purchasing.

           e. Applicable Law

           Pursuant to 21 U.S.C. § 379r(a)(2), a state-law claim is not pre-empted (and is parallel) so

    long as it does not impose any “requirement” on an OTC drug that is “different from or in addition

    to, or that is otherwise not identical with, a requirement under” the FDCA. To be parallel to federal

    law, a state-law claim need not have the same name as a provision of federal law. “[I]ndeed, it

    would be surprising if a common-law requirement used the same phraseology as” federal law.

    Bates v. Dow Agrosciences LLC, 544 U.S. 431, 454 (2005). A parallel claim also need not have

    the exact same elements as a federal law. See Medtronic v. Lohr, 518 U.S. 470, 495 (1996).

           With respect to pleading a parallel claim, a plaintiff need not “invoke magic words in their

    complaints” for claims to be parallel. Godelia v. Doe 1, 881 F.3d 1309, 1319 (11th Cir. 2018).

    Conversely, “Plaintiffs cannot simply incant the magic words ‘[defendants] violated FDA

    regulations’ in order to avoid preemption.” Wolicki-Gables v. Arrow Int’l, Inc., 634 F.3d 1296,

    1301 (11th Cir. 2011). A plaintiff must clearly allege the factual basis for any alleged federal

    violation and explain how the same conduct violated state law as well. Id. at 1301-02.

           In summary, the core question before the Court is this: Do the Plaintiffs seek to impose

    liability on the Defendants notwithstanding compliance with the relevant federal requirements?

    Riegel v. Medtronic, Inc., 552 U.S. 312, 330 (2008).




                                                     28
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 29 of 50




           f. Analysis and Conclusion

           Although the Court previously dismissed the Plaintiffs’ OTC claims for a refund in part on

    the grounds that no misbranding causes of action had been separately pled, the Court’s ruling was

    in the context of (i) a shotgun pleading and (ii) minimal argument and discussion on how the

    Plaintiffs’ state-law claims paralleled federal law. As more fully detailed in the Court’s Order on

    Defendants’ Omnibus Motion to Dismiss and/or Strike Consolidated Medical Monitoring Class

    Action Complaint and Consolidated Amended Consumer Economic Loss Class Action Complaint

    (June 30, 2021), the Plaintiffs have since corrected many shotgun pleading deficiencies and, upon

    review of the parties’ briefing, the Court now has a better understanding of how the Plaintiffs’

    misbranding theory should be applied to the Plaintiffs’ state-law claims.

           The Plaintiffs’ misbranding theory in the current pleadings differs from the misbranding

    theory the Court considered in the prior pleadings and related round of motions to dismiss.

    Whereas the Plaintiffs’ earlier misbranding theory would have permitted claims to be brought that

    would have necessarily imposed a duty not to sell ranitidine upon a Defendant (which the Court

    rejected as set forth in subsection (b)), the Plaintiffs’ current misbranding theory is more limited;

    the Plaintiffs argue that the federal duty at issue is only the duty to have an accurate label, not the

    duty to cease selling ranitidine. Relatedly, while the Plaintiffs previously sought to impose liability

    for a misleading label on parties who had no duty or authority under federal law to alter a label

    (such as retailers and distributors), the Defendants bringing the instant Motion are brand

    manufacturers—they can change a label and are required to do so. See section (A), supra. The

    federal duty is sourced in 21 U.S.C. § 352(a)(1), which prohibits a drug label that is “false or

    misleading in any particular,” as well as § 352(f), which requires adequate warnings on a label.




                                                      29
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 30 of 50




           It is therefore the Plaintiffs’ position that the Defendants engaged in deceptive conduct,

    prohibited under state law, when they created a false or misleading label and, furthermore, that

    federal law similarly prohibits the sale of a drug that contains a false or misleading label. The

    Plaintiffs’ interpretation of federal law is grounded in the plain wording of the misbranding statute,

    § 352. Additionally, the Plaintiffs’ position is grounded in the well-known principle (established

    by the Supreme Court) that state juries are permitted to question the judgment of the FDA. Wyeth,

    555 U.S. at 575 (“Congress did not intend FDA oversight to be the exclusive means of ensuring

    drug safety and effectiveness.”). Similarly, the Supreme Court has held that state juries may decide

    whether a product was federally misbranded:

           The long history of tort litigation against manufacturers of poisonous substances
           adds force to the basic presumption against pre-emption. If Congress has intended
           to deprive injuries parties of a long available form of compensation, it surely would
           have expressed that intent more clearly. Overenforcement of [a federal]
           misbranding prohibition creates a risk of imposing unnecessary financial burdens
           on manufacturers; under-enforcement creates not only financial risks for
           consumers, but risks that affect their safety and the environment as well. . . . Private
           remedies that enforce federal misbranding requirements would seem to aid, rather
           than hinder, the functioning of [federal misbranding law].

    Bates, 544 U.S. at 450-51. As explained by Justice Thomas:

           Initial approval of a label amounts to a finding by the FDA that the label is safe for
           purposes of gaining federal approval to market the drug. It does not represent a
           finding that the drug, as labeled, can never be deemed unsafe by later federal action,
           or . . . the application of state law.

    Wyeth, 555 U.S. at 592 (concurring).

           In reply to the foregoing, the Defendants do not argue that the Plaintiffs have failed to plead

    misbranding under the plain wording of § 352, nor do the Defendants argue that the FDA’s

    determinations are exempt from jury review or that the elements of federal misbranding cannot be

    weighed by a jury. Instead, the Defendants point out that the Plaintiffs do not cite to a case where

    an OTC drug was found to be misbranded. As an initial matter, the Court notes that the burden to

                                                     30
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 31 of 50




    establish pre-emption is upon the Defendants—not the Plaintiffs—and that the burden is a heavy

    one; there is a presumption against pre-emption. Bates, 555 U.S. at 575. The Defendants certainly

    have no binding caselaw that stands for the proposition that an OTC drug can never, as a matter of

    law, be misbranded when the drug complies with its label. True, as the Defendants point out, this

    Court previously found that, at least for impossibility pre-emption purposes, Mensing compelled

    this Court to reject the Plaintiffs’ misbranding-based arguments, but the Defendant before the

    Court is a brand manufacturer that can change a label—not a generic manufacturer that can’t

    change a label—and impossibility is therefore not a barrier to the Plaintiffs’ claims.13 As a result,

    the Court’s prior rulings do not compel the Court to reach any particular conclusion. Outside of

    those prior rulings, the Defendants rely upon two areas of law to argue that an OTC drug can never

    be misbranded when it conforms to its label.

            First, the Defendants rely upon three FDA regulations for OTC drugs. 21 C.F.R. §§ 330.1,

    .10, .11. By way of example, section 331.10(a)(4)(v) stands for the proposition that when the FDA

    approves a drug for OTC status, the drug is not misbranded, and the other regulations stand for

    this proposition as well. Id. The drug is not misbranded because, inter alia, the label is not false

    or misleading. Id. The Plaintiffs’ allegations, however, are that when the FDA approved ranitidine,

    it did not have full and accurate information about ranitidine because, at that time, the Defendants

    had withheld information about the dangers of ranitidine from the FDA. E.g., ELC ¶¶ 444-47, 462-

    63. This precise situation (involving inadequate information at the FDA) was discussed by the

    Government (acting on behalf of the FDA) in an amicus brief in Bartlett. In that brief, the FDA

    took the position that if a drug were alleged to be misbranded due to new, scientifically significant

    information that the FDA did not previously possess, the claim would not be pre-empted. Bartlett,


    13
      Similarly, what is not before the Court is any claim contending that the Defendants should have done something
    (such as alter ranitidine’s design) that federal law prohibits.

                                                           31
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 32 of 50




    2013 WL 314460, at *17-21; see also Bartlett, 570 U.S. at 487 n.4 (declining to decide the

    elements of federal misbranding for FDA-approved drugs). Subsequent to Bartlett, courts have

    assumed without deciding that the federal misbranding standard is the standard discussed in the

    Bartlett amicus brief. See In re Darvocet, 756 F.3d at 929. This Court need not decide whether

    the definition of federal misbranding is limited to § 352 or, alternatively, consists of the higher

    standard articulated in Bartlett because, even if the higher standard applies, the Plaintiffs have met

    the standard as (i) they have alleged the Defendants withheld information about ranitidine’s

    propensity to form NDMA from the FDA, (ii) they have alleged that the FDA recently learned

    about ranitidine’s propensity to form NDMA, and (iii) they have alleged that the FDA issued a

    voluntary recall of ranitidine as a result of its receipt of that information. E.g., ELC Introduction.

    Construing all inferences in favor of the Plaintiffs as the Court must, the Plaintiffs have alleged

    that, if the FDA had the information in the past that the FDA possesses in the present, the FDA

    never would have permitted ranitidine to be sold.14 Stated another way, it is the Plaintiffs’

    allegation that ranitidine products should never have been approved for OTC status, and were

    therefore misbranded, because the FDA-approved label was false and misleading and caused harm

    when taken as directed due to the Defendants’ deception. In sum, the Court is not persuaded that

    the FDA’s regulations that set forth the process for classifying a drug as OTC render any effort to

    allege federal misbranding impossible. The Plaintiffs’ more persuasive position is grounded in the

    common-sense statement by Justice Thomas in Wyeth:

            Initial approval of a label amounts to a finding by the FDA that the label is safe for
            purposes of gaining federal approval to market the drug. It does not represent a
            finding that the drug, as labeled, can never be deemed unsafe by later federal action,
            or . . . the application of state law.

    555 U.S. at 592 (concurring).

    14
     At a supplemental hearing on June 7, 2021, the Plaintiffs clarified that they have not alleged the precise date upon
    which ranitidine became a misbranded product. Tr. at 44.

                                                            32
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 33 of 50




           Second, the Defendants rely upon Medical Device Amendment regulations because the

    express pre-emption provision in the Medical Device Amendments, 21 U.S.C. § 360k, is similar

    to the express pre-emption provision in § 379r. The FDA has issued a regulation on § 360k, 21

    C.F.R. § 808.1. That regulation states that misbranding claims are pre-empted when they “ha[ve]

    the effect of establishing a substantive requirement for a specific device, e.g., a specific labeling

    requirement” that is “different from, or in addition to,” a federal requirement. 21 C.F.R. §

    808.1(d)(6)(ii). The Defendants rely upon this regulation because the Supreme Court explained,

    in Riegel v. Medtronic, Inc., 552 U.S. at 329, that the regulation “[s]urely means that the [Medical

    Device Amendments] would pre-empt a jury determination that the FDA-approved labeling for a

    pacemaker violated a state common-law requirement for additional warnings.” The Defendants

    contend that any claim disputing the FDA-approved label for ranitidine would be pre-empted

    consistent with the Supreme Court’s statement in Riegel. That position is unpersuasive for several

    reasons.

           As to the regulation itself, the Defendants omit text that is harmful to their position. The

    regulation also states that “[g]enerally, section 521(a) does not preempt a State or local requirement

    prohibiting the manufacture of adulterated or misbranded devices.” 21 C.F.R. § 808.1(d)(6)(ii).

    When the Supreme Court analyzed § 808.1 in its totality in Riegel, the Supreme Court discerned a

    conflict, wherein certain portions of the regulation implied that mislabeling claims were pre-

    empted, while other portions implied that mislabeling claims were not pre-empted: “The Riegels’

    reading of § 808.1(d)(1), however, would allow a claim for tortious mislabeling . . . so long as such

    a claim could also be brought against objects other than medical devices.” Riegel, 552 U.S. at 329.

    Noting the conflict and confusion in § 808.1, the Supreme Court declined to make any holding

    based upon that regulation: “All in all, we think that § 808.1(d)(1) can add nothing to our analysis



                                                     33
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 34 of 50




    but confusion.” Id. The Supreme Court flatly refused to decide whether the plaintiff in Riegel had

    brought claims that paralleled federal law. Id. at 330 (“Although the Riegels now argue that their

    lawsuit raises parallel claims, they made no such contention in their briefs before the Second

    Circuit, nor did they raise this argument in their petition for certiorari. We decline to address that

    argument in the first instance here.”). Based upon the Supreme Court’s refusal to pass on the

    question of the intersection of parallel-misbranding arguments and the Medical Device

    Amendments, the Court can assign no weight to the Defendants’ reliance upon that case—the

    Defendants’ argument on this point is unpersuasive, particularly given that there is no comparable

    FDA regulation for drugs.15 Similarly, the Court fails to see how regulations for medical devices

    could alter the plain definition of a misbranded drug when, in the drug context, the FDA has not

    issued misbranding regulations notwithstanding its authority to do so. The Court therefore

    concludes that the Defendants have not met their burden to persuade the Court that it is impossible

    to allege an OTC drug is misbranded (when it conforms to its approved label) as a matter of law.

            Having rejected the Defendants’ broad, general argument that OTC drugs cannot be

    misbranded, the Court turns to the more specific question of whether the Plaintiffs’ claims, as pled,

    parallel federal misbranding law. Such a determination requires a focused, detailed analysis that

    carefully compares the elements of a state cause of action with the elements of federal misbranding

    law. By way of example, in Bates, the Supreme Court instructed the Fifth Circuit to conduct such

    an analysis as follows:

            Having settled on our interpretation of § 136v(b), it still remains to be decided
            whether that provision pre-empts petitioners’ fraud and failure-to-warn claims.
            Because we have not received sufficient briefing on this issue, which involves

    15
      The Defendants also cite to two district court decisions, Kanter v. Warner-Lambert Co., 99 Cal. App. 4th 780 (2002)
    and Mills v. Warner-Lambert Co., 581 F. Supp. 2d 772 (E.D. Tex. 2008), that deferred to the FDA’s labeling decisions
    and found federal pre-emption, however those cases predate the combination of Bates and Wyeth and, as a result, are
    unpersuasive. Wyeth resolved that the FDA’s determination may be reviewed by state juries, and Bates resolved that
    the mere fact that a jury verdict may motivate a label change is insufficient to find federal pre-emption.

                                                            34
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 35 of 50




           questions of Texas law, we remand it to the Court of Appeals. We emphasize that
           a state-law labeling requirement must in fact be equivalent to a requirement under
           FIFRA in order to survive pre-emption. For example, were the Court of Appeals to
           determine that the element of falsity in Texas’ common-law definition of fraud
           imposed a broader obligation than FIFRA’s requirement that labels not contain
           “false or misleading statements,” that state-law cause of action would be pre-
           empted by § 136v(b) to the extent of that difference. State-law requirements must
           also be measured against any relevant EPA regulations that give content to FIFRA’s
           misbranding standards. For example, a failure-to-warn claim alleging that a given
           pesticide's label should have stated “DANGER” instead of the more subdued
           “CAUTION” would be pre-empted because it is inconsistent with 40 CFR § 156.64
           (2004), which specifically assigns these warnings to particular classes of pesticides
           based on their toxicity.

           In undertaking a pre-emption analysis at the pleadings stage of a case, a court
           should bear in mind the concept of equivalence. To survive pre-emption, the state-
           law requirement need not be phrased in the identical language as its corresponding
           FIFRA requirement; indeed, it would be surprising if a common-law requirement
           used the same phraseology as FIFRA. If a case proceeds to trial, the court’s jury
           instructions must ensure that nominally equivalent labeling requirements are
           genuinely equivalent. If a defendant so requests, a court should instruct the jury on
           the relevant FIFRA misbranding standards, as well as any regulations that add
           content to those standards. For a manufacturer should not be held liable under a
           state labeling requirement subject to § 136v(b) unless the manufacturer is also liable
           for misbranding as defined by FIFRA.

    544 U.S. at 453-54. Just as the Supreme Court in Bates did not have enough information to decide

    whether the specific state-law causes of action were parallel to federal misbranding law, this Court

    also lacks sufficient state-specific information to decide whether and how the hundreds of OTC

    claims parallel federal law. The Defendants have brought no state-specific arguments before the

    Court in their Motion to Dismiss. At this juncture, the Court is not prepared to rule out the

    possibility that a false or misleading label could render a Defendant liable for deceptive conduct

    under a state consumer protection statute. For these reasons, the Defendants’ Motion to Dismiss

    is denied in part as to the Defendants’ § 379r arguments, and the Court concludes that, at least for

    now, the Plaintiffs’ claims as alleged are sufficiently parallel to § 379r that the claims are not pre-

    empted. To be sure, the Court’s ruling, not grounded in the particulars of any state’s law, is a



                                                      35
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 36 of 50




    ruling that can be revisited at the proper time.16 Should a Defendant believe that the elements of

    a specific state’s law could not be satisfied by a mere violation of federal labeling duties alone,

    and would therefore impose a duty “in addition to” the duties imposed by federal law, such an

    argument may be raised in the future, but no such argument is brought before the Court in the

    instant Motion to Dismiss. Ultimately, trials on specific state claims will apply § 379r and the

    bedrock principle that the Plaintiffs may not impose liability on the Defendants notwithstanding

    the Defendants’ compliance with relevant federal requirements. See Riegel, 552 U.S. at 330. The

    Court is satisfied that, at this procedural stage of the litigation, the Plaintiffs’ OTC claims are

    sufficiently parallel to § 379r that the claims may proceed against the Defendants.

            The Court addresses one final matter. Because the Plaintiffs have limited their opposition

    to § 379r pre-emption to the argument that “false or misleading label” claims are parallel to federal

    law, the Plaintiffs have abandoned any defense of OTC claims that are not premised upon a false

    or misleading label. The Plaintiffs conceded this point at the Hearing, admitting that, for example,

    their claims based upon negligent product containers would not, consistent with the Court’s prior

    rulings, be parallel claims. Hearing Tr. at 206. (“Based on your Honor’s previous order which

    limited the scope of misbranding to just the label, I think I would have to concede that the product

    container is not the label itself, and so the product container would not count to satisfy the

    misbranding definition.”). The Court therefore grants the Defendants’ Motion in part insofar as

    any OTC claim not based upon a false or misleading label is dismissed with prejudice as pre-

    empted. Determining precisely just which abandoned claims are pre-empted, however, is not an

    issue that has been adequately briefed by the parties. The Plaintiffs’ response is effectively silent


    16
      In an effort to streamline the page count and briefing of the Motions to Dismiss, the parties reached an agreement
    whereby the Defendants were not required to raise every state-specific argument in the Motions. See Pretrial Order #
    61 (“To the extent that other state-specific issues become relevant at a later stage of the litigation, such as the
    bellwether trial stage, the parties agree that they may seek leave of Court to raise the issues at that time.”).

                                                            36
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 37 of 50




    on the topic and the reply contains only a single paragraph on the issue. Because the Court will

    require the Plaintiffs to replead their claims as a result of other rulings, the Court elects not to

    determine which counts are dismissed because they are not based upon a false or misleading label.

    Instead, the Court requires that the Plaintiffs omit claims not premised on a false or misleading

    label from future pleadings. To the extent the Defendants believe that any future amended pleading

    improperly includes OTC counts that are not based upon a false or misleading label, that is a matter

    the Defendants may raise at such time as the Court hears arguments on state-specific matters as

    more fully discussed above.

       2. Failure to Warn Consumers Through the FDA

           a. Arguments and Allegations

           During the prior round of motions to dismiss, the briefing on the Generic Manufacturer

    Defendants’ motion to dismiss raised the issue of whether a claim based on failure to warn

    consumers through the FDA is pre-empted. See DE 1978 at 28-31; DE 2133 at 13-15. The Court

    declined to resolve the pre-emption question because the Plaintiffs had not pled such a claim.

    DE 2512 at 43-44. The Plaintiffs have now pled claims against the Defendants for failure to warn

    consumers through the FDA in Count V of the AMPIC and in MMC Counts 3, 16, 21, 26, 35, 40,

    53, 58, 63, 68, 81, 86, 91, 108, 121, 126, 131, 140, 161, 174, 179, and 184.

           The Defendants contend that all of these claims are pre-empted and must be dismissed. DE

    3114 at 6-7. The claims are pre-empted under 21 U.S.C. § 337(a) and binding precedent because

    they seek to enforce FDCA requirements on drug manufacturers to report to the FDA, and only

    the United States may enforce such requirements. Id. at 6, 8-9, 19-22; DE 3426 at 12-13. The

    Plaintiffs respond that their claims are not pre-empted because they seek to enforce traditional




                                                    37
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 38 of 50




    state-law duties to warn that the Defendants owed to consumers and do not seek to enforce the

    FDCA. DE 3325 at 20-23.

           The Plaintiffs bring AMPIC Count V under strict products liability law in California,

    Hawaii, Louisiana, and Missouri and under negligence law in Delaware, the District of Columbia,

    Indiana, Kentucky, Maryland, Massachusetts, Minnesota, Nevada, New York, Oregon, and

    Pennsylvania. The Plaintiffs allege that the laws of these 15 jurisdictions impose a duty on product

    manufacturers to convey warnings about the dangers associated with their products to third parties

    such as the FDA when the warnings can be expected to reach consumers. See, e.g., AMPIC

    ¶¶ 1407-08, 1414-15. “This duty to warn is ultimately owed to the consumer, not the FDA.” Id.

    ¶¶ 1408, 1415. Federal law required the Defendants to submit adverse event reports concerning

    ranitidine products to the FDA. Id. ¶ 1390 (citing 21 C.F.R. § 314.80). The Defendants also could,

    consistently with federal law, “inform the FDA of new analyses of data, newly revealed risks, new

    testing, or other information about their drugs.” Id. ¶ 1392. Thus, the state-law duty to convey

    warnings to the FDA does not conflict with federal law. Id. ¶ 1389.

           The Plaintiffs further allege that the Defendants “failed to adhere to their

    pharmacovigilance obligations to collect, analyze, and report adverse events to consumers and

    physicians through the FDA,” including their obligation to report that ranitidine breaks down into

    NDMA and poses a cancer risk. Id. ¶¶ 1390, 1393-95, 1397. Had the Defendants satisfied these

    obligations, the FDA would have publicized warnings, initiated an investigation, and recalled

    ranitidine products years earlier, and the Plaintiffs would have avoided the risk of developing

    cancer. Id. ¶¶ 1399-1400. The Plaintiffs’ MMC claims for failure to warn consumers through the

    FDA contain similar allegations and are brought under the laws of California, the District of




                                                    38
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 39 of 50




    Columbia, Indiana, Maryland, Missouri, Nevada, and Pennsylvania. See, e.g., MMC ¶¶ 921-32,

    1068-73.

           b. Applicable Law

           There is no private right of action to enforce the FDCA. Ellis v. C.R. Bard, Inc., 311 F.3d

    1272, 1284 n.10 (11th Cir. 2002). All proceedings to enforce the FDCA “shall be by and in the

    name of the United States.” 21 U.S.C. § 337(a). The Supreme Court addressed the FDA’s

    enforcement of the FDCA in Buckman Co. v. Plaintiffs’ Legal Committee.

           In Buckman, patients claiming injuries from the use of orthopedic bone screws in their

    spines brought state-law fraud claims against a consulting company for misrepresentations that the

    company had made to the FDA in the course of assisting the screws’ manufacturer in obtaining

    FDA approval to market the screws. 531 U.S. at 343. The patients contended that the consulting

    company had represented to the FDA that the screws would be marketed for use in bones in the

    arms and legs, when the screws actually were intended for spinal use, and had gained the FDA’s

    market approval as a result of this misrepresentation. Id. at 346-47. The consulting company

    challenged the state-law fraud claims as pre-empted, and the Supreme Court held that the claims

    were pre-empted for a combination of reasons. See id. at 348-53.

           First, the Court stated that the “federal statutory scheme amply empowers the FDA to

    punish and deter fraud against the Administration.” Id. at 348-49 (citing “various [statutory and

    regulatory] provisions aimed at detecting, deterring, and punishing false statements made during

    [the medical device] approval processes” to show that the FDA “has at its disposal a variety of

    enforcement options that allow it to make a measured response to suspected fraud upon the

    Administration”). Congress intended the United States exclusively to enforce these statutory and

    regulatory provisions. Id. at 349 n.4, 352 (citing 21 U.S.C. § 337(a)).



                                                    39
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 40 of 50




           Next, the Court explained that giving the FDA the discretion and flexibility to employ its

    enforcement options was “a critical component of the statutory and regulatory framework under

    which the FDA pursues difficult (and often competing) objectives.” Id. at 349-50 (stating, as an

    example, that the FDA must both ensure that medical devices are reasonably safe and effective

    and ensure that qualifying devices are on the market within a relatively short period of time).

    Permitting state-law claims for fraud on the FDA to proceed would “inevitably conflict with the

    FDA’s responsibility to police fraud consistently with the Administration’s judgment and

    objectives” and “exert an extraneous pull on the scheme established by Congress.” Id. at 348, 350,

    353 (explaining that the FDA’s “somewhat delicate balance” of objectives could “be skewed by

    allowing fraud-on-the-FDA claims under state tort law”).

           The Court then stated as “a practical matter” that permitting state-law fraud-on-the-FDA

    claims would “dramatically increase the burdens” that applicants for FDA approval face and could

    discourage and deter potential applicants from seeking FDA approval out of fear of exposure to

    unpredictable civil liability under state law. Id. at 350-51. Applicants who were not deterred from

    applying for FDA approval might “submit a deluge of information that the Administration neither

    wants nor needs” out of fear that their disclosures to the FDA may later be judged insufficient in

    state court. Id. at 351. This “deluge” could result in “additional burdens on the FDA’s evaluation”

    of applications and delay the approval process. Id.

            Finally, the Court stated that the patients’ state-law fraud-on-the-FDA claims existed

    “solely by virtue of the FDCA disclosure requirements” and did not rely on “traditional state tort

    law which had predated” the FDCA. Id. at 352-53. The existence of the federal requirements was

    “a critical element” in the patients’ case. Id. at 353. For these reasons, the Court concluded that

    the fraud claims were pre-empted. Id.



                                                    40
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 41 of 50




             In Mink v. Smith & Nephew, Inc., the Eleventh Circuit Court of Appeals applied Buckman

    to hold that a negligence claim based on failure to report information about a medical device to

    the FDA was pre-empted. 860 F.3d at 1330. In that case, a plaintiff who maintained that he had

    sustained injuries due to a hip replacement system sued the device’s manufacturer for negligence,

    among other claims. See Mink v. Smith & Nephew, Inc., 0:15-cv-61210-BB (S.D. Fla.), DE 29.

    His negligence claim was based in part on the manufacturer’s alleged failure to report known or

    knowable safety information about the device to the FDA, including through the submission of

    annual reports, adverse event reports, and device defect reports required under federal regulations.

    Id. at 12-28. The plaintiff asserted that these violations constituted common-law negligence under

    Florida law and that he was enforcing common-law duties that the manufacturer owed to him, “but

    only to the extent that [the duties were] parallel to and not different from or in addition to the

    requirements of federal law.” Id. at 12-13 (alleging that the manufacturer’s failure to report “was

    a violation of federal law and was also a violation [of] Florida’s common law duties as a

    manufacture[r] and seller to the Plaintiff”). And he alleged that, had the FDA received the safety

    information, it would have taken action that included changing the device’s labeling, issuing safety

    warnings, stopping sales, and/or ordering a recall, which would have prevented his injuries. Id.

    at 25.

             The Eleventh Circuit explained that the plaintiff’s negligence claim based on failure to

    report to the FDA was a claim for negligent failure to warn. Mink, 860 F.3d at 1329 (“Although

    Mr. Mink describes this claim using various terms, Florida law recognizes this theory as ‘negligent

    failure to warn.’ . . . Florida law recognizes the common law duty of failure to warn as a basis for

    a negligence claim.”). The court held that this claim was pre-empted. Id. at 1330. The court

    reasoned that the plaintiff’s “theory of liability [was] based on a duty to file a report with the FDA”



                                                      41
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 42 of 50




    and was “very much like the ‘fraud-on-the-FDA’ claim the Supreme Court held was impliedly

    preempted in Buckman.” Id. “In both cases, a plaintiff alleged a manufacturer failed to tell the

    FDA those things required by federal law.” Id. The court concluded that federal law pre-empted

    the plaintiff’s claim “insofar as [the manufacturer’s] duty [was] owed to the FDA and [the

    plaintiff’s] theory of liability [was] not one that state tort law has traditionally occupied.” Id.

    (holding, in contrast, that the plaintiff’s negligence claim based on a manufacturing defect was not

    pre-empted because it fell within “traditional state tort law” and sought to enforce a duty both that

    the manufacturer owed to the plaintiff and that predated the federal statutes regulating medical

    devices).

           Consistent with Mink, district courts within this Circuit have held that claims based on

    failure to warn through the FDA are pre-empted. See, e.g., Tinkler v. Mentor Worldwide, LLC,

    No. 1:19-cv-23372-UU, 2019 WL 7291239, at *5 (S.D. Fla. Dec. 30, 2019) (“To the extent

    Plaintiff’s theory is that Mentor failed to report or underreported to the FDA information about

    Breast Implant Illness, such that the FDA could not ensure that the Breast Implants came with

    warnings that adequately disclosed the risk of Breast Implant Illness, this theory cannot support a

    state-law failure-to-warn claim due to implied preemption.” (citation omitted)); Rice v. Allergan

    USA, Inc., No. 2:16-cv-01374-MHH, 2018 WL 1618036, at *7 (N.D. Ala. Apr. 4, 2018) (“[T]he

    [Medical Device Amendments] impliedly preempt[] Ms. Rice’s failure to report claim because her

    claim rests on her allegation that Allergan failed to tell the FDA those things required by federal

    law.” (quotation marks omitted)); Rowe v. Mentor Worldwide, LLC, 297 F. Supp. 3d 1288, 1296

    (M.D. Fla. 2018) (“Rowe alleges that Mentor should have reported adverse events, presumably to

    the FDA as required by federal regulations. . . . Rowe cannot pursue negligence based on this

    theory of liability.”); Williams v. St. Jude Med., S.C., Inc., No. 1:16-cv-04437-ELR, 2017 WL



                                                     42
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 43 of 50




    11113322, at *9 (N.D. Ga. Oct. 19, 2017) (“As for Plaintiff’s claim that the SJM Defendants failed

    to report to the FDA, Plaintiff asserts that this claim is premised on the SJM Defendants’ failure

    to follow federal requirements regarding the reporting of adverse event information, and if the

    SJM Defendants had followed these federal requirements, the information would have been

    publicly available to the decedent and his physicians. . . . Such a claim is impliedly preempted.”).

           When analyzing questions of federal law, a transferee court in an MDL applies the law of

    the Circuit in which it is located. In re Temporomandibular Joint (TMJ) Implants Prods. Liab.

    Litig., 97 F.3d 1050, 1055 (8th Cir. 1996); see also Menowitz v. Brown, 991 F.2d 36, 40 (2d Cir.

    1993) (“We have previously held that a transferee federal court should apply its interpretations of

    federal law, not the constructions of federal law of the transferor circuit.”); In re Korean Air Lines

    Disaster of Sept. 1, 1983, 829 F.2d 1171, 1176 (D.C. Cir. 1987), aff’d sub nom. Chan v. Korean

    Air Lines, Ltd., 490 U.S. 122 (1989).

           c. Analysis and Conclusion

           As in Mink, the Plaintiffs bring state common-law claims for failure to warn. As in Mink,

    the Plaintiffs seek to hold the Defendants liable for failing to provide product safety information

    to the FDA. As in Mink, the Plaintiffs fault the Defendants for failing to provide information that

    is required under federal regulations. As in Mink, the Plaintiffs contend that they are enforcing

    state common-law duties that the Defendants owe to them. And as in Mink, the Plaintiffs allege

    that, had the Defendants provided the safety information to the FDA, the FDA would have taken

    action that would have prevented the Plaintiffs’ injuries.

           The Eleventh Circuit ruled in Mink that claims such as the Plaintiffs’ claims are pre-empted

    because they are “very much” like the claims that the Supreme Court held were pre-empted in

    Buckman. Mink, 860 F.3d at 1330. The Eleventh Circuit declined to draw a distinction between



                                                     43
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 44 of 50




    claims for telling the FDA something that was wrong (the fraud claims in Buckman) and claims

    for not telling the FDA something (the failure-to-warn claim in Mink). And because the Supreme

    Court’s rationales for holding the claims pre-empted in Buckman pertain in this context as well,

    this approach makes sense.

           First, the FDA has the “authority to promulgate regulations for the efficient enforcement”

    of the FDCA. 21 U.S.C. § 371(a). It thus has the ability and the authority to demand from drug

    manufacturers the information that it believes it needs to continue to evaluate drug safety after

    drugs receive market approval, in the form and with the frequency that the FDA deems appropriate.

    The FDA has exercised this authority through the regulations. As an example, the FDA has set

    forth requirements in 21 C.F.R. § 314.80 for drug manufacturers to report “adverse drug

    experiences,” defined as “[a]ny adverse event associated with the use of a drug in humans.”

    21 C.F.R. § 314.80(a), (c). The FDA has specified further information that it requires from drug

    manufacturers in supplements, in annual reports, and in miscellaneous other types of

    post-marketing reports. See, e.g., id. §§ 314.70, .81. Should the FDA desire other information

    about drug products, it has the authority to promulgate additional regulations. See 21 U.S.C.

    § 371(a).

           As with the fraud at issue in Buckman, the FDA is empowered to detect, deter, and punish

    a drug manufacturer’s failure to comply with the reporting requirements. See Buckman, 531 U.S.

    at 348-49. The FDA has the authority to conduct examinations and investigations. 21 U.S.C.

    § 372. It may inspect factories, warehouses, and establishments where drugs are manufactured,

    processed, packed, and held. Id. § 374. Consumers may petition the FDA to report wrongdoing.

    21 C.F.R. § 10.30. If the FDA discovers that a drug manufacturer has failed to comply with its

    reporting requirements, the FDA may withdraw a drug’s NDA or ANDA and prohibit further sale



                                                   44
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 45 of 50




    of the drug. Id. §§ 314.80(k), .81(d). This regulatory scheme enables the FDA to use its discretion

    and judgment to determine how to respond to a reporting violation, taking into consideration such

    factors as the magnitude of the violation, the safety and effectiveness of the drug at issue, and the

    consequences of removing the drug from the market. See id. §§ 314.80(k), .81(d) (stating that the

    “FDA may withdraw approval” of a drug application for failure to make required reports (emphasis

    added)).

           State-law claims based on failure to comply with the FDA’s reporting requirements, or

    based on failure to make disclosures to the FDA in addition to those that the FDA itself requires,

    could conflict with the FDA’s objective to have reasonably safe and effective drugs on the market

    and with its continued evaluation of drug safety post-approval. As the Supreme Court reasoned in

    Buckman, fear of exposure to unpredictable civil liability under state law for a reporting violation

    could discourage and deter drug manufacturers from applying for FDA approval of drugs with

    potentially beneficial uses. See Buckman, 531 U.S. at 350. This concern over unpredictable civil

    liability exists when the reporting violation is for a failure to comply with a federal regulation. But

    the concern becomes even more pronounced if the violation may be for additional disclosures that

    each individual state determines, under its own law, should also have been made to the FDA.

           And, as the Supreme Court reasoned in Buckman, drug manufacturers that are not

    discouraged from applying for drug approval could fear that the disclosures they make to the FDA

    will later be judged insufficient in state court. See id. at 351. This fear could incentivize drug

    manufacturers “to submit a deluge of information” in the form of disclosures that the FDA has not

    said that it wants or needs but that a jury might later determine were required under state law.

    See id. Such a deluge could place additional burdens on the FDA’s ability to sift through the

    information that is before it to evaluate drug safety post-approval. See id.



                                                      45
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 46 of 50




            Given these similarities to the Supreme Court’s rationales for finding pre-emption in

    Buckman, it is unsurprising that the Eleventh Circuit ruled in Mink that a state-law failure-to-warn

    claim that is based on a failure to provide information to the FDA is pre-empted. Mink, 860 F.3d

    at 1330 (construing the plaintiff’s claim as “very much like” the pre-empted fraud claims in

    Buckman). The Plaintiffs attempt to distinguish their failure-to-warn claims from the claim

    presented to the Eleventh Circuit in Mink. These attempts are unpersuasive.

            The Plaintiffs argue that their claims are based on common-law duties owed to consumers

    and not on duties owed to the FDA. DE 3325 at 22. So too, though, was the claim at issue in Mink.

    The plaintiff there alleged that the manufacturer’s failure to report to the FDA was “a violation

    [of] Florida’s common law duties as a manufacture[r] and seller to the Plaintiff.” Mink, 0:15-cv-

    61210-BB, DE 29 at 12-13. To the extent that Florida law may not in fact recognize a duty that

    manufacturers owe to consumers to report to the FDA, the Eleventh Circuit did not provide

    analysis of Florida law or give that as its rationale to affirm the dismissal of the plaintiff’s claim.

    The Court cannot conclude that the Eleventh Circuit’s holding was based on any particularities of

    Florida law.

            The Plaintiffs contend that they raise traditional state tort claims for “failure to warn a third

    party.” DE 3325 at 22. This is indistinguishable from Mink, where the plaintiff also brought a

    traditional state tort claim (negligent failure to warn) for failing to warn the same third party: the

    FDA. Mink, 860 F.3d at 1329. The Eleventh Circuit accepted that negligent failure to warn was a

    traditionally recognized Florida tort. Id. (“Florida law recognizes the common law duty of failure

    to warn as a basis for a negligence claim.”). The Eleventh Circuit determined, however, that the

    plaintiff’s “theory of liability”—that is, liability to the plaintiff for failure to convey a warning to

    the FDA—was “not one that state tort law has traditionally occupied.” Id. at 1330. The Eleventh



                                                       46
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 47 of 50




    Circuit’s distinction between the plaintiff’s claim of failure to warn (a traditionally recognized tort)

    and his theory of liability finds support in Buckman. Fraud is also a traditionally recognized state

    tort claim, but the patients’ “fraud-on-the-agency theory” was not an area that state tort law had

    traditionally occupied. See Buckman, 531 U.S. at 351-52; see also id. at 347 (“Policing fraud

    against federal agencies is hardly a field which the States have traditionally occupied . . . .”

    (quotation marks omitted)).

           The Plaintiffs assert that their claims are not based on the Defendants’ failure to tell the

    FDA things required under federal law. DE 3325 at 22. Count V as pled directly contradicts this

    assertion. The Plaintiffs explicitly base their claims on the Defendants’ alleged failure to submit

    adverse event reports as required under 21 C.F.R. § 314.80. See, e.g., AMPIC ¶ 1390 (“Both

    Brand-Name Manufacturer Defendants and Generic Manufacturer Defendants are required under

    federal law to submit adverse event reports. See 21 C.F.R. § 314.80. . . . Each Manufacturer

    Defendant systematically failed to submit adverse event reports about the cancer risks of ranitidine.

    Each Manufacturer Defendant failed to put in place procedures ensuring full compliance with their

    reporting obligations.”); ¶ 1400 (“Had Manufacturer Defendants submitted adverse event reports

    concerning ranitidine’s cancer risks or otherwise informed the FDA of those risks years earlier,

    Plaintiffs could have avoided the risk of developing injuries and could have obtained or used

    alternative medication.”); ¶ 1412 (“Manufacturer Defendants failed to submit adverse event

    reports related to cancer for ranitidine, as required by FDA regulations.”). The Plaintiffs’ pleading

    is similar to that in Mink, where the plaintiff alleged that the manufacturer had failed to submit

    post-approval reports to the FDA as required under 21 C.F.R. § 814.84, a reporting regulation that

    applies to medical devices. Mink, 0:15-cv-61210-BB, DE 29 at 12-20.




                                                      47
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 48 of 50




           The Plaintiffs argue that their claims are based not only on the Defendants’ failure to submit

    what the regulations require, but also on their failure to provide the FDA with other, non-required

    communications. DE 3325 at 22. The Plaintiffs point to allegations that, in addition to failure to

    submit adverse event reports, the Defendants “also failed to warn the FDA of the risks that

    ranitidine degrades into NDMA and causes cancer through other communication channels that

    were available, including ordinary correspondence with the agency or regulatory reporting.”

    See AMPIC ¶ 1412. Such an allegation cannot save the claims from pre-emption. To the extent

    that the Plaintiffs base their claims on failures to communicate with the FDA in ways additional

    to what the FDA requires, the Court has already explained why such a state-law claim poses an

    obstacle to the FDA’s accomplishment of its objectives. Varying requirements across the states

    for communications in addition to what the FDA itself demands could (i) discourage and deter

    drug manufacturers from applying for FDA approval of drugs with potentially beneficial uses out

    of fear of unpredictable civil liability under state law, and (ii) incentivize drug manufacturers who

    have gained market approval to submit to the FDA a “deluge” of information that the FDA has not

    said that it wants or needs out of fear of liability under state law, burdening the FDA’s ability to

    evaluate drug safety post-approval. See Buckman, 531 U.S. at 350-51. It is within the FDA’s

    purview to designate how it receives drug safety information. See 21 U.S.C. § 371(a); see, e.g.,

    21 C.F.R. §§ 314.70, .80, .81.

           The Court recognizes that some Circuit Courts of Appeals have reached the opposite

    conclusion as Mink, ruling that failure-to-warn claims based on a lack of disclosures to the FDA

    are not pre-empted. See Stengel v. Medtronic Inc., 704 F.3d 1224, 1233 (9th Cir. 2013) (“The

    Stengels’ new claim specifically alleges, as a violation of Arizona law, a failure to warn the FDA.

    . . . It is a state-law claim that is independent of the FDA’s pre-market approval process that was



                                                     48
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 49 of 50




    at issue in Buckman.”), abrogated in part on state law grounds by Conklin v. Medtronic, Inc.,

    431 P.3d 571 (Ariz. 2018); Hughes v. Bos. Sci. Corp., 631 F.3d 762, 775-76 (5th Cir. 2011)

    (construing the pre-empted claims in Buckman as “attempting to assert a freestanding federal cause

    of action based on violation of the FDA’s regulations,” rather than asserting a “violation of a state

    tort duty”).

            Other Circuit Courts of Appeals have viewed this issue similarly to the Eleventh Circuit in

    Mink. See Marsh v. Genentech, Inc., 693 F.3d 546, 550-54 (6th Cir. 2012) (explaining that a

    plaintiff’s claim that a drug manufacturer failed to comply with federal reporting requirements

    “would require a court to rule on the adequacy of [the manufacturer’s] post-marketing disclosures

    to the FDA, which is the kind of inter-branch meddling that concerned the Court in Buckman”

    (alteration and quotation marks omitted)); In re Medtronic, Inc., Sprint Fidelis Leads Prods. Liab.

    Litig., 623 F.3d 1200, 1205-06 (8th Cir. 2010) (“Plaintiffs alleged that Medtronic failed to provide

    the FDA with sufficient information and did not timely file adverse event reports, as required by

    federal regulations. . . . [T]hese claims are simply an attempt by private parties to enforce the

    [Medical Device Amendments], claims foreclosed by § 337(a) as construed in Buckman[.]”).

            The Court need not, and cannot, resolve a circuit split on this issue. The Court is bound by

    the Eleventh Circuit’s holding in Mink, and the Plaintiffs’ claims are indistinguishable from the

    plaintiff’s claim in Mink. See e.g., In re TMJ Implants Prods. Liab. Litig., 97 F.3d at 1055

    (requiring a transferee court in an MDL to apply the law of the Circuit in which it is located when

    analyzing questions of federal law).

            For these reasons, the Plaintiffs’ claims for failure to warn consumers through the FDA are

    pre-empted. AMPIC Count V and MMC Counts 3, 16, 21, 26, 35, 40, 53, 58, 63, 68, 81, 86, 91,

    108, 121, 126, 131, 140, 161, 174, 179, and 184 are dismissed with prejudice.



                                                     49
Case 9:20-md-02924-RLR Document 3715 Entered on FLSD Docket 06/30/2021 Page 50 of 50




                                            VII.   Conclusion

            For the foregoing reasons, it is ORDERED AND ADJUDGED that the Brand Defendants’

    Motion to Dismiss [DE 3114] is GRANTED IN PART AND DENIED IN PART. Every OTC-

    count in the ELC that is not premised upon a false or misleading label is DISMISSED WITH

    PREJUDICE. AMPIC Count V and MMC Counts 3, 16, 21, 26, 35, 40, 53, 58, 63, 68, 81, 86,

    91, 108, 121, 126, 131, 140, 161, 174, 179, and 184 are DISMISSED WITH PREJUDICE.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this 30th day of June,

    2021.


                                                        ___________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
    Copies furnished to Counsel of Record




                                                   50
